DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20, 22 and 24 are pending in this application, Claims 4 and 6 are acknowledged as withdrawn, Claims 1-3, 5, 7-20, 22 and 24 were examined on their merits.

The rejection of Claims 22, 23 and 24 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 07/20/2021.

Claim Interpretation

The Examiner notes the amendments to Claims 1 and 22, which respectively now recite, “about 0.05 mg per day” and “about 0.013 mg”.  



“Unless otherwise indicated, all numbers expressing a characteristic, item, quantity, parameter, property, term, and so forth used in the present specification and claims are to be understood as being modified in all instances by the term “about"  As used herein, the term “about" means that the characteristic, item, quantity, parameter, property, or term so qualified encompasses a range of plus or minus ten percent above and below the value of the stated characteristic, item, quantity, parameter, property, or term.  Therefore, the values assigned to Claims 1 and 22 are respective ranges of 0.045 mg to 0.055 mg ranpirnase/day and 0.01287 to 0.01313 mg ranpirnase/day.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-14, 19-20, 22 and 24 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Squiquera et al. (US 2016/0361392 A), cited in the IDS, in view of Kapin et al. (US 6,271224 B1), Armstrong et al. (1964) and as evidenced by Romanowski et al. (2016), all of record.

Squiquera et al. teaches a method of treating a viral infection of the eye, comprising administering a therapeutically effective dose (10 µg or 0.01 mg, this value was obtained from the Declaration filed 04/27/2017 in the Parent Application, the correct value is determined to be 0.1 mg or 100 µg, as set forth in the instant Remarks, Pg. 8, Lines 6-11) of ranpirnase (SEQ ID NO: 1, corresponding to instant SEQ ID NO: 3) and a vehicle (pharmaceutically acceptable carrier), wherein the viral infection is in the adenoviridae family of viruses (Pg. 6, Claims 1-3 and Pg. 7, Paragraphs [0039]-[0040]);
wherein the adenovirus can be serotype D, #s 8, 19, 37 (known to cause epidemic keratoconjunctivitis) or serotypes B, #s 3 and 7 or serotype E, # 4 (known to cause pharyngoconjunctival fever) (Pgs. 2-3, Paragraph 0033]);
wherein multiple doses are instilled and the dose schedule may be determined by the ordinary artisan (Pg. 3, Paragraph [0036];
wherein a therapeutically effective dose can be determined by the skilled person as a matter of routine experimentation (Column 5, Lines 22-26);
and wherein a “viral infection of the eye” includes conjunctivitis (Pg. 2, Paragraph [0028]), wherein the composition may be administered topically to the eye (ocular instillation) in the form of eye drops (liquid formulation), reading on Claims 1 in part, 2, 3, 5, 7, 12, 13, 14 and 19.

It would be inherent in the method of Squiquera et al. that as only one dose of ranpirnase is administered, the dosage would therefore be 0.1 mg/day.

The teachings of Squiquera et al. were discussed above.
Squiquera et al. does not teach wherein the pharmaceutical composition comprises one or more ranpirnases in an amount of about 0.05 mg per day, PBS and benzalkonium chloride, as now required by Claim 1;
wherein the composition is administered up to 8 times as day, as required by Claim 20;
wherein the ranpirnase composition is administered four times a day in an amount of about 0.013 mg per administration, as now required by Claim 22;
or wherein the ranpirnase composition is administered four times a day for 5 days, as required by Claim 24.

Kapin et al. teaches an ophthalmic composition comprising:  a therapeutic compound, benzalkonium chloride (BAK) and phosphate buffered saline (PBS) (Column 9, Lines 60-65).

Armstrong et al. teaches that many viruses are sensitive to BAK which inactivates them (Pg. 132, Abstract) including some adenoviruses (Pg. 136, Table 6).

Romanowski et al. teaches that BAK (inherently) was an effective antiviral against adenovirus (Abstract).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Squiquera et al. for treating a viral conjunctivitis infection by administering a therapeutic effective amount of ranpirnase in a vehicle with the use the pharmaceutically acceptable vehicle comprising the adenovirus antiviral compound BAK of Kapin et al. and Armstrong et al. because this is no more than the simple substitution of one known element (generic ophthalmic pharmaceutically acceptable vehicle) for another (specific ophthalmic pharmaceutically acceptable vehicle) to obtain predictable results (pharmaceutically acceptable vehicle for ophthalmic use).  The MPEP at 2141 III. states: 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C.103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results; 







It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Squiquera et al. and Kapin et al. of treating viral conjunctivitis by administering a composition of ranpirnase at 0.1 mg, PBS and benzalkonium chloride to modify the method to administer the composition:  at a concentration of about 0.05 mg per day, up to 8 times a day, for 4 times a day at about 0.0013 mg per administration, or for 4 times a day for 5 days because the concentration of ranpirnase in the composition and administration schedule thereof are result-effective variables. That is, too little ranpirnase administered daily or for too short a duration will not effectively treat viral conjunctivitis and therefore the determination of the optimal dosage concentration and administration schedule in days and administrations per day by routine experimentation would have been obvious to those of ordinary skill in the art before the effective filing date as Squiquera et al. teaches wherein multiple doses are instilled and the dose schedule and effective dosage may be determined by the ordinary artisan by routine experimentation.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, topical ophthalmic pharmaceutical compositions and/or the administration thereof.

With regard to the limitations of Claims 8, 9, 10 and 11; as the combined prior art performs the same method step using the same compounds as claimed, the resulting characteristics and effects claimed must be the same as would be found the prior art. 
The MPEP at 2112.01 II. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 1-3, 5, 7-17, 19-20, 22 and 24 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Squiquera et al. (US 2016/0361392 A), cited in the IDS, in view of Kapin et al. (US 6,271224 B1), Armstrong et al. (1964) and as evidenced by Romanowski et al. (2016), all of record, as applied to Claims 1-3, 5, 7-14, 19-20, 22 and 24 above, and further in view of Cumming (US 5,326,347), cited in the IDS.

The teachings of Squiquera et al., Kapin et al. and Armstrong et al. were discussed above.

None of the references taught a method wherein the ophthalmic formulation is a controlled (extended or sustained) release formulation, as required by Claims 15 and
16;
or wherein the ophthalmic formulation is an ocular/intraocular/ophthalmic implant, as required by Claim 17.

Cumming teaches an intraocular implant with a time release ophthalmic drug release or dispensing means for introducing a selected ophthalmic drug into the eye at a controlled rate over an extended period of time (Column 17, Lines 55-62 and Figs. 35-38).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Squiquera et al., Kapin et al. and Armstrong et al. of treating a viral infection of the eye, comprising administering a composition comprising a therapeutic effective amount of ranpirnase, PBS and benzalkonium chloride to use an implant capable of a controlled release of the composition over an extended period of time as taught by Cumming because this would provide the antiviral composition of Squiquera et al. and Kapin et al, to a subject in need thereof without the need for repeated administered treatments.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to ensure an effective amount of the pharmaceutical is delivered to the area to be treated without the need to repeatedly self or physician administer the treatment.  There would have been a reasonable expectation of success in making these modifications because the Cumming reference teaches that this embodiment is contemplated as suitable for use in an ophthalmic drug treatment method.

Claims 1-3, 5, 7-14, 18-20, 22 and 24 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Squiquera et al (US 2018/0381382 A), cited in the IDS, in view of Kapin et al. (US 8,271224 B1), Armstrong et al. (1964) and as evidenced by Romanowski et al. (2016), all of record, as applied to Claims 1-3, 5, 7-14, 19-20, 22 and 24 above, and further in view of Liu et al. (2011) cited in the IDS.

The teachings of Squiquera et al., Kapin et al. and Armstrong et al. were discussed above.

None of the references taught a method wherein the ranpirnase has an N-terminus blocked pyroglutamic acid, as required by Claim 18.

Liu et al. teaches that therapeutic proteins (such as ranpirnase) contain a large number of post-translational modifications which can impact safety and efficacy, one of which is the formation of pyroglutamate on the N-terminus of the peptide chain which can occur spontaneously or be catalyzed by an enzyme found in many plants and animals (Pg. 11211, Abstract and Column 1, Lines 1 -8).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Squiquera et al., Kapin et al. and Armstrong et al. of treating a viral infection of the eye, comprising administering a therapeutically effective dose of a composition comprising ranpirnase, PBS and benzalkonium chloride to use a ranpirnase which has an N-terminus blocked pyroglutamic acid because the Liu et al. reference teaches that many therapeutic proteins contain this naturally spontaneously occurring post-translational modification. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification based on the availability of the compound.
That is, if the ranpirnase with the modification were as effective and safe as the protein without the modification, it would be less costly to use the compound with the modification as compared to a compound with an additional step of modification inhibition or removal with the same effect.  There would have been a reasonable expectation of success in making these modifications because the Liu et al. reference teaches that this modification spontaneously occurs on a wide range of therapeutic proteins and peptides.

Response to Arguments

Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the Declaration filed 06/10/2020 allegedly established the unexpectedly superior results using the claimed method of a greater than expected decrease in viral titer and decrease in Draize scores when using the claimed composition as compared to ranpirnase in saline alone.  Applicant asserts that these results provide a significant practical advantage resulting in unexpectedly superior clinical results and establishes a basis for extrapolation of the result to the claimed dose (Remarks, Pg. 7, Lines 1-22).



This is not found to be persuasive for the following reasons, as discussed in the prior response, the results indicate that with regard to Draize toxicity of anti-viral agent, the highest response was seen at a concentration of 0.1 mg/day, which is the same dosage provided by the prior art Squiquera et al. reference. The results merely show that the highest concentration of Draize/toxicity response was seen at the highest concentration of anti-viral agent, which is ranpirnase.  This is wholly an expected result as ranpirnase was known prior to the invention to be an eye irritant, see Squiquera et al., of record.  Further, the results merely describe the effects of dose-dependent concentration of ranpirnase (a known anti-viral agent with known toxicity), which are not unexpected results.  Thus, Declarant’s data indicating that lower levels of ranpirnase present in a composition are less effective and less irritating than higher levels is no more than what would be expected and is not “surprising”.  The Declarant is alleging unexpected results over the entire claimed range of 0.045 mg to 0.055 mg ranpirnase/day, PBS and an unspecified amount of BAK, however the Declarant only provided two data points of 0.005 and 0.02 mg/day ranpirnase, PBS and an unspecified amount of BAK.  Declarant has therefore not provided a sufficient number of data points both within and outside the claimed range such that the ordinary artisan could determine any consistency or trend in the data.  The Examiner notes that the original disclosure only mentions benzalkonium chloride (BAK) in a passing reference to its being a “useful preservative” (Pg. 19, Paragraph [0087]).  There is no indication in the Specification of any recognition of any concentration of BAK alone or in combination with ranpirnase as having any particular ability to treat adenovirus mediated conjunctivitis with reduced toxicity. 
 Further, the data trend in Fig. 5 of the Declaration comparing the antiviral response of 0.005 mg ranpirnase/day, PBS and BAK to 0.005 ranpirnase in saline do not appear to be significantly different at least until about Day 8, thus the data do not appear to be commensurate in scope with the broadly claimed invention which is drawn to any amount of ranpirnase in the range of 0.045 mg to 0.055 mg/day ranpirnase, PBS and an unspecified amount of BAK administered to any number of days.  The Declarant also did not provide an explanation of the practical significance of the data such that a determination that the results are in fact significant and markedly improved over the control and are due to a difference in kind rather than degree.  Further, in view of the known antiviral properties of BAK, as evidenced by Armstrong et al. and Romanowski et al., it is wholly expected that a combination of the anti-adenoviral ranpirnase and the anti-adenoviral BAK would provide better antiviral efficacy than a composition of ranpirnase alone.

The Applicant argues that Squiquera et al. teaches administration of 0.1 mg ranpirnase as opposed to the instantly claimed amount of about 0.05 mg which is not taught or suggested by the prior art and are non-obvious in view of the alleged unexpected results (Remarks, Pg. 8, Lines 3-17).




This is not found to be persuasive for the following reasons, as discussed above, it would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Squiquera et al. and Kapin et al. of treating viral conjunctivitis by administering a composition of ranpirnase at 0.1 mg, PBS and benzalkonium chloride to modify the method to administer the composition:  at a concentration of about 0.05 mg per day, up to 8 times a day, for 4 times a day at about 0.0013 mg per administration, or for 4 times a day for 5 days because the concentration of ranpirnase in the composition and administration schedule thereof are result-effective variables. That is, too little ranpirnase administered daily or for too short a duration will not effectively treat viral conjunctivitis and therefore the determination of the optimal dosage concentration and administration schedule in days and administrations per day by routine experimentation would have been obvious to those of ordinary skill in the art before the effective filing date as Squiquera et al. teaches wherein multiple doses are instilled and the dose schedule and effective dosage may be determined by the ordinary artisan by routine experimentation.  There would have been a reasonable expectation of success in making this modification because all of the references are drawn to the same field of endeavor, that is, topical ophthalmic pharmaceutical compositions and/or the administration thereof.  The Examiner has addressed the allegations of unexpected results supra.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/04/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653